Citation Nr: 0824193	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Boston, Massachusetts, which in pertinent part denied 
service connection for bilateral hearing loss.

The veteran testified before the undersigned at a December 
2007 hearing at the RO. A transcript of that proceeding has 
been associated with the file.

The Board remanded this case in January 2008.  It returns now 
for appellate consideration.

The veteran's claims of service connection for tinnitus and 
an increased rating for chronic lumbosacral strain were 
denied by the Board in January 2008.  The Board observes that 
additional evidence relating to the tinnitus claim, as 
reflected in the April 2008 VA medical opinion, has since 
been associated with the claims folder.  The Board does not 
have jurisdiction over this issue.  The veteran may wish to 
reopen his claim based on the submission of new and material 
evidence (i.e. the April 2008 medical opinion).  


FINDING OF FACT

Giving the veteran the benefit of the doubt, his current 
bilateral hearing loss is at least as likely as not related 
to service, including noise exposure from operating heavy 
equipment.

CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

II. Service Connection

The veteran contends that he has a hearing loss disability as 
a result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran was diagnosed with bilateral sensorineural 
hearing loss at a June 2005 VA audiological examination.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
50
60
65
LEFT
25
35
70
85
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
An analysis of these audiometric results yields the finding 
that he meets the regulatory criteria for a bilateral hearing 
loss disability.  Privately administered audiological tests 
from April 2005 and August 2007 likewise show that the 
veteran has bilateral sensorineural hearing loss.  Thus, the 
medical evidence of record clearly establishes that the 
veteran has a current hearing loss disability.  The Board 
must now determine whether there is evidence of in-service 
incurrence or aggravation of a disease or injury.  

The Board has reviewed the veteran's service medical records 
and found that there is no evidence to show that the veteran 
complained or was diagnosed with any type of audiological 
disorder during service.  The veteran himself does not 
challenge this, rather he claims that his hearing loss is the 
result of noise exposure he had as a heavy equipment operator 
during service.  See Notice of Disagreement, October 2005.  
The veteran's DD-214 form notes his Military Occupational 
Specialty as a truck and heavy vehicle driver.  There is no 
evidence indicating that he engaged in combat or was 
otherwise exposed to noise.

The veteran was provided medical examinations in May 1967, 
prior to entry to service, and in July 1970, prior to 
discharge.  On the authorized audiological evaluation in May 
1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
-10 (0)
-
0 (5)
LEFT
-5 (10)
0 (10)
-10 (0)
-
5 (10)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

On the authorized audiological evaluation in July 1970, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
0
-
15
LEFT
10
15
0
-
15

Based on these audiometric results, the veteran did not have 
a hearing loss disability at discharge.  See 38 C.F.R. § 
3.385.  In addition, the separation examination report showed 
that he denied having any hearing problems.  Notwithstanding 
these findings, however, the Board observes that the July 
1970 audiometric results reflect some level of worsening in 
the veteran's hearing acuity at 1000 and 4000 Hertz as 
compared to the May 1967 audiometric results.  

The June 2005 audiological examination did not provide a 
nexus opinion for the veteran's bilateral hearing loss 
disability.  Accordingly, in April 2008, the claims folder 
was sent for a VA medical opinion to determine the etiology 
of his hearing loss.  Following a review of the claims file 
and medical records, the examiner gave the opinion that it 
was at least as likely as not that the primary etiology for 
the bilateral sensorineural hearing loss was service-related 
military noise exposure.  The examiner also noted that age, 
as well as working as a truck driver and auto mechanic, may 
have contributed to the hearing loss.  

Given that the veteran currently has a bilateral hearing loss 
disability, that the evidence shows some level of worsening 
in his hearing during service, and that the medical evidence 
attributes the hearing loss to in-service noise exposure, the 
Board concludes that the evidence is at least evenly balanced 
as to whether the veteran's bilateral hearing loss disability 
is related to active service.  As such, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


